UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2011; or [_]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 0-23511 INTEGRATED HEALTHCARE HOLDINGS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) NEVADA 87-0573331 (STATE OR OTHER JURISDICTION OF (I.R.S. EMPLOYER IDENTIFICATION NO.) INCORPORATION OR ORGANIZATION) 1 SANTA ANA, CALIFORNIA (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) (714) 953-3503 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer[_] Non-accelerated filer[_] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [_] No [X] There were 255,307,262 shares outstanding of the registrant's common stock as of February 6, 2012. INTEGRATED HEALTHCARE HOLDINGS, INC. FORM 10-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: 3 Condensed Consolidated Balance Sheets as of December 31 and March 31, 2011 – (unaudited) 3 Condensed Consolidated Statements of Operations for the three and nine months ended December 31, 2011 and 2010 – (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Deficiency for the nine months ended December 31, 2011 – (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended December 31, 2011 and 2010 – (unaudited) 6 Notes to Condensed Consolidated Financial Statements – (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 35 Item 6. Exhibits 35 Signatures 35 2 PART I - FINANCIAL INFORMATION Item 1.Financial statements INTEGRATED HEALTHCARE HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (amounts in 000's, except par value) (unaudited) December 31, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash 11 24 Accounts receivable, net of allowance for doubtful accounts of $14,894 and $20,076, respectively Inventories of supplies, at cost Due from governmental payers Prepaid insurance Hospital quality assurance fees receivable Electronic health records incentive program receivable - Other prepaid expenses and current assets Total current assets Property and equipment, net Debt issuance costs, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current liabilities: Revolving line of credit $ $ Accounts payable Accrued compensation and benefits Accrued insurance retentions Income taxes payable Other current liabilities Total current liabilities Debt, noncurrent Warrant liability, noncurrent Capital lease obligations, net of current portion of $1,000 and $1,131, respectively Total liabilities Commitments and contingencies Stockholders' deficiency: Integrated Healthcare Holdings, Inc. stockholders' deficiency: Common stock, $0.001 par value; 800,000 shares authorized; 255,307 shares issued and outstanding Additional paid in capital Receivable from stockholders - ) Accumulated deficit ) ) Total Integrated Healthcare Holdings, Inc. stockholders' deficiency ) ) Noncontrolling interests ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 INTEGRATED HEALTHCARE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (amounts in 000's, except per share amounts) (unaudited) Three months ended Nine months ended December 31, December 31, Net operating revenues $ Operating expenses: Salaries and benefits Supplies Provision for doubtful accounts Other operating expenses Depreciation and amortization Operating income (loss) ) ) Other income (expense): Income from electronic health records incentive program - - Interest expense, net ) Gain (loss) on warrants 39 ) Income (loss) before income tax provision (benefit) ) ) Income tax provision (benefit) ) ) Net income (loss) ) Net income attributable to noncontrolling interests (Note 9) Net income (loss) attributable to Integrated Healthcare Holdings, Inc. $ ) Per Share Data (Note 8): Earnings (loss) per common share attributable to Integrated Healthcare Holdings, Inc. stockholders Basic $ ) Diluted $ ) Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 INTEGRATED HEALTHCARE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIENCY (amounts in 000's) (unaudited) Integrated Healthcare Holdings, Inc. Stockholders Additional Receivable Common Stock Paid-in from Accumulated Noncontrolling Shares Amount Capital Stockholders Deficit Interests Total Balance, March 31, 2011 $ $ $ ) $ ) $ ) $ ) Payment received on receivable from stockholders - Net income - Noncontrolling interests distributions - ) ) Balance, December 31, 2011 $ $ $
